Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, and 4-17 are pending.
Claims 1, 2, 4, and 9 are amended.
Claims 16 and 17 were added.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Hinshaw modified by Long teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the core further includes at least two elongate flexible strips, wherein each elongate flexible strip extends between the central set and a respective one of the lateral sets, wherein each of the first connections connects the fabric pockets of the central set with a respective one of the elongate flexible strips, and wherein each elongate flexible strip is joined to the respective lateral set by second connections that are formed in a region adjacent at least one of the major faces of the mattress.” Long is relied upon to teach joining adjacent strings of springs with adhesives. Burke was previously relied upon to teach partitions made of cloth. However the teachings of Long and Burke do not remedy the deficiencies of Hinshaw since there is a gap in the teachings with regards to adhesives used in combination with partitions. Claim 1 is therefore allowable. Claims 4-15 are also allowable since they require all of the limitation of the allowable base claim. 
With regards to claim 2, Hinshaw modified by Long teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the core further includes at least two elongate flexible strips, wherein each elongate flexible strip extends between the central set and a respective one of the lateral sets, wherein each of the first connections connects the fabric pockets of the central set with a respective one of the elongate flexible strips, and wherein each elongate flexible strip is joined to the respective lateral set by second connections that are formed in a region adjacent at least one of the major faces of the mattress.” Long is relied upon to teach joining adjacent strings of springs with adhesives. Burke was previously relied upon to teach partitions made of cloth. However the teachings of Long and Burke do not remedy the deficiencies of Hinshaw since there is a gap in the teachings with regards to adhesives used in combination with partitions. Claim 2 is therefore allowable. Claims 16 and 17 are also allowable since they require all of the limitations of the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/20/2022